PER CURIAM.
As the libelant contracted with the known owner, then present, for the repairs of the steamship Clinton, and as no arrangement was made nor understanding had that the libelant should make the repairs on the credit of the ship, no maritime lien resulted. The libelant had a domestic lien under the laws of Eouisiana, which was probably lost from failure to register and otherwise, and it does not seem to have been urged either in the court below or in this court.
The reasons and the authorities given by Judge Locke fully warrant the decree of dismissal, and the same is affirmed.